     Case 2:17-cv-02190-RFB-EJY Document 49 Filed 10/14/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    RAY ANTONIO AZCARATE,                          Case No. 2:17-cv-02190-RFB-EJY
12                       Petitioner,                 ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                       Respondents.
16

17          Respondents having filed a motion for enlargement of time (third request) (ECF No. 48),

18   and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' motion for enlargement of time (third

20   request) (ECF No. 48) is GRANTED. Respondents will have up to and including November 13,

21   2020, to file and serve an answer.

22          DATED: October 14, 2020
23                                                             ______________________________
                                                               RICHARD F. BOULWARE, II
24                                                             United States District Judge
25

26
27

28
                                                     1
